03/31/2022



                                                                        Case Number: DA 20-0411




     IN THE SUPREME COURT OF THE STATE OF MONTANA

                           No. DA 20-0411


STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

RYAN SCOTT BROADBROOKS,

          Defendant and Appellant,


                               ORDER


     Upon consideration of Appellant’s motion to voluntarily dismiss

his appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                  March 31 2022